Name: 81/603/Euratom, ECSC, EEC: Decision of the European Parliament of 18 June 1981 granting a discharge to the Commission of the European Community in respect of the implementation of the budget of the European Communities for the 1979 financial year and the supplementary and amending budgets concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-10

 Avis juridique important|31981D060381/603/Euratom, ECSC, EEC: Decision of the European Parliament of 18 June 1981 granting a discharge to the Commission of the European Community in respect of the implementation of the budget of the European Communities for the 1979 financial year and the supplementary and amending budgets concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice, V - Court of Auditors Official Journal L 224 , 10/08/1981 P. 0001 - 0003+++++( 1 ) IN ACCORDANCE WITH ARTICLE 15 OF REGULATION ( EEC , EURATOM , ECSC ) NO 2891/77 OF 19 DECEMBER 1977 ( OJ NO L 336 , 27 . 12 . 1977 , P . 5 ) . DECISION OF THE EUROPEAN PARLIAMENT OF 18 JUNE 1981 GRANTING A DISCHARGE TO THE COMMISSION OF THE EUROPEAN COMMUNITY IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET OF THE EUROPEAN COMMUNITIES FOR THE 1979 FINANCIAL YEAR AND THE SUPPLEMENTARY AND AMENDING BUDGETS CONCERNING SECTIONS I - PARLIAMENT , II - COUNCIL , III - COMMISSION , IV - COURT OF JUSTICE , V - COURT OF AUDITORS ( 81/603/EURATOM , ECSC , EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY OF THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78G THEREOF , - HAVING REGARD TO THE TREATY OF THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE TREATY OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS AND THE FINANCIAL STATEMENTS FOR THE ACCOUNTANCY PROCEDURES IN RESPECT OF THE BUDGET FOR THE 1979 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1979 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT ( DOC 1-662/80 ) , - HAVING REGARD TO THE COUNCIL RECOMMENDATION ON THE GRANTING OF A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET AND OF THE AMENDING AND SUPPLEMENTARY BUDGETS FOR THE 1979 FINANCIAL YEAR ( DOC . 1-64/81 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL , THE ANNEXED WORKING DOCUMENTS ON THE VARIOUS COMMUNITY POLICY SECTORS , AND THE OPINIONS OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION , THE COMMITTEE ON ENERGY AND RESEARCH , THE COMMITTEE ON SOCIAL AFFAIRS AND EMPLOYMENT AND THE COMMITTEE ON REGIONAL POLICY AND REGIONAL PLANNING ( DOC . 1-136/81 ) . 1 . NOTES THAT ( A ) ESTIMATES OF REVENUE FOR THE 1979 FINANCIAL YEAR TOTALLED 14 446 993 870 EUROPEAN UNITS OF ACCOUNT BROKEN DOWN AS FOLLOWS : - OWN RESOURCES : 11 950 862 609 EUROPEAN UNITS OF ACCOUNT , - CONTRIBUTIONS PROVIDED FOR IN DECISION OF 21 APRIL 1970 : 2 310 570 063 EUROPEAN UNITS OF ACCOUNT , - OTHER : 185 561 198 EUROPEAN UNITS OF ACCOUNT ; ( B ) ESTIMATES OF EXPENDITURE FOR THE 1979 FINANCIAL YEAR TOTALLED 14 446 993 870 EUROPEAN UNITS OF ACCOUNT . 2 . NOTES THAT THE SURPLUS OF THE 1979 FINANCIAL YEAR TO BE CARRIED FORWARD ( 1 ) AMOUNTED TO 455 906 430.98 EUROPEAN UNITS OF ACCOUNT BROKEN DOWN AS FOLLOWS : - REVENUE COLLECTED IN RESPECT OF 1979 : 14 602 660 433.26 EUROPEAN UNITS OF ACCOUNT , - APPROPRIATIONS CARRIED FORWARD FROM 1978 TO 1979 : 30 000 000.00 EUROPEAN UNITS OF ACCOUNT , - PAYMENTS MADE AGAINST APPROPRIATIONS FOR 1979 : - 12 925 286 315.30 EUROPEAN UNITS OF ACCOUNT , - APPROPRIATIONS CARRIED FORWARD TO 1980 : - 1 450 686 393.12 EUROPEAN UNITS OF ACCOUNT , - APPROPRIATIONS CARRIED FORWARD FROM 1978 AND NOW CANCELLED : 199 218 706.14 EUROPEAN UNITS OF ACCOUNT , 455 906 430.98 EUROPEAN UNITS OF ACCOUNT . 3 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS : ( A ) REVENUE : - ENTITLEMENTS ESTABLISHED FOR THE 1979 FINANCIAL YEAR : 14 607 017 708.89 EUROPEAN UNITS OF ACCOUNT , - ENTITLEMENTS COLLECTED AT 31 DECEMBER 1979 : 14 602 660 433.26 EUROPEAN UNITS OF ACCOUNT BROKEN DOWN AS FOLLOWS : ( 1 ) AMOUNTS COLLECTED FROM THE ENTITLEMENTS FOR THE FINANCIAL YEAR : 14 596 095 663.96 EUROPEAN UNITS OF ACCOUNT BROKEN DOWN AS FOLLOWS : - OWN RESOURCES : 12 070 305 252.71 EUROPEAN UNITS OF ACCOUNT , - CONTRIBUTIONS UNDER THE DECISION OF 21 APRIL 1970 : 2 312 987 614.04 EUROPEAN UNITS OF ACCOUNT , - OTHER : 212 802 797.21 EUROPEAN UNITS OF ACCOUNT ; ( 2 ) AMOUNTS COLLECTED FROM ENTITLEMENTS CARRIED FORWARD FROM THE PRECEDING FINANCIAL YEAR : 6 564 769.30 EUROPEAN UNITS OF ACCOUNT BROKEN DOWN AS FOLLOWS : - OWN RESOURCES : - - CONTRIBUTIONS PROVIDED FOR UNDER THE DECISION OF 21 APRIL 1970 : - - OTHER : 6 564 769.30 EUROPEAN UNITS OF ACCOUNT ; ( B ) APPROPRIATIONS CARRIED FORWARD FROM 1978 TO 1979 : 30 000 000.00 EUROPEAN UNITS OF ACCOUNT ; ( C ) EXPENDITURE ( PAYMENTS SHOWN IN THE ACCOUNTS FOR THE FINANCIAL YEAR ) : - PAYMENTS MADE IN RESPECT OF THE 1979 FINANCIAL YEAR : 12 925 286 315.30 EUROPEAN UNITS OF ACCOUNT , - APPROPRIATIONS CARRIED FORWARD TO THE 1980 FINANCIAL YEAR : 1 450 686 393.12 EUROPEAN UNITS OF ACCOUNT , 14 375 972 708.42 EUROPEAN UNITS OF ACCOUNT ; ADVANCES FROM THE EAGGF IN EXCESS OF AVAILABLE APPROPRIATIONS ; TO BE CONSIDERED AS PAYMENT COMMITMENTS OF THE 1979 BUDGET WITHIN THE MEANING OF ARTICLE 5 ( 3 ) OF THE FINANCIAL REGULATION IN RESPECT OF WHICH NO PROVISION FOR APPROPRIATIONS WAS MADE IN 1979 AND NO APPROPRIATIONS CARRIED OVER TO 1980 : 203 483 472.63 EUROPEAN UNITS OF ACCOUNT . 4 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THE DECISION GRANTING A DISCHARGE AND REQUESTS THE INSTITUTIONS TO REPORT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS IN ACCORDANCE WITH ARTICLE 85 OF THE FINANCIAL REGULATIONS ; 5 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COMMISSION , TO FORWARD THEM TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 18 JUNE 1981 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT SIMONE VEIL